Citation Nr: 1705831	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO. 07-28 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1996, April 2003 to June 2003, and September 2004 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In June 2014 and April 2015, the Board remanded the case for additional development. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). In a December 2015 decision, the Board denied the claim. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which granted a June 2016 joint motion for remand (JMR) that vacated the Board's December 2015 decision and remanded the matter on appeal. The JMR instructed the Board to obtain clarification on a June 2015 VA medical opinion or an entirely new medical opinion, which considers all of the relevant lay evidence and provides an opinion as to whether the Veteran's sleep apnea was incurred in service. As will be discussed more thoroughly below, the Board determines that a remand of the case is not necessary and that it can adjudicate the Veteran's claim based on the evidence available in the record. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in January 2015. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

After affording the Veteran the benefit of the doubt, his current obstructive sleep apnea (OSA) is etiologically related to his weight gain during active duty service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Because the Veteran's claim is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

The Veteran contends that his current OSA is caused by his weight gain during military service. He also alleges that his current disability is caused by his service-connected asthma and/or allergic rhinitis. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Because the Board can adjudicate the Veteran's claim based on direct service connection, it shall not analyze secondary service connection below. 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous VA and private treatment records, including a November 2010 private sleep study and a December 2013 VA examination report, show that the Veteran has a current OSA disability. Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran's service treatment records reflect sleep-related complaints. The Veteran reported having or previously having frequent trouble sleeping in a November 1995 report of medical history. He again reported frequent trouble sleeping on his July 2003 and March 2006 reports of medical history. The July 2003 physician noted a three year history of only sleeping approximately three to four hours a night with no daytime sleepiness. As there are noted sleep-related complaints, there is evidence of an in-service event or incurrence. 

Moreover, the Veteran's service treatment records show a substantial weight gain during his long period of service. Specifically, as a private doctor indicated in a July 2016 medical opinion, the Veteran's service treatment records show that his weight was 171 pounds (lbs.) in March 1984, 180 lbs. in September 1990, 210 lbs. in July 2003, and 220 lbs. in March 2006. The doctor noted that the Veteran' March 1984 body mass index (BMI) of 23 showed ideal weight, but following a weight gain of 49 lbs., the Veteran's BMI of 30 in March 2006 showed that he was obese. Therefore, the second element of service connection is also satisfied. 

Regarding the third or nexus element of service connection, the claims file contains many private and VA medical records showing complaints of or treatment for OSA since November 2010; however, these records do not discuss the etiology of this disability or its relationship to the Veteran's service. 

In December 2013, the Veteran was afforded a VA examination. He reported having complaints of sleep disturbance during his military service and alleged that his sleep apnea was caused by or related to his service-connected asthma. After diagnostic testing, which included a sleep study, the examiner diagnosed the Veteran with OSA. Based on a review of the medical evidence, the examiner concluded that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected asthma. The examiner explained that the Veteran's service treatment records fail to show any sleep apnea related complaints, and furthermore, asthma is not a known risk factor for sleep apnea. 

As the opinion provided by the December 2013 VA examiner failed to opine as to whether the Veteran's sleep apnea is caused by his military service and whether it is aggravated beyond the normal progression by his service-connected asthma, the Board remanded the case for an addendum opinion in April 2015. 

In June 2015, the December 2013 VA examiner concluded that it is less likely than not that the service-connected asthma caused or aggravated the Veteran's OSA. The examiner explained that asthma is not known to cause OSA as there is no body of scientific knowledge to support the claim. The examiner also opined that the Veteran's disability is not attributable to his military service. The examiner noted that the sleep disturbances during his military service are of trouble sleeping, which is a very frequent complaint in the general population and not indicative of a diagnosis of OSA. The examiner noted that the in-service July 2003 note of "no daytime sleepiness" is contraindicative of an OSA diagnosis, in which daytime sleepiness is a prominent clinical symptom, and a mention of trouble sleeping in 2006, is again nonspecific. The examiner indicated that the November 2010 sleep study was the first time OSA was established; therefore, that is the date of onset of his sleep apnea and not before that time. The examiner also cited to medical literature to show that the known risk factors for OSA are obesity, male sex, age, familial aggregation, large neck girth, craniofacial and upper airway abnormalities, genetics, smoking, menopause, alcohol use before sleep and nighttime nasal congestion.

In support of his claim, the Veteran submitted several private medical statements in addition to many September 2013 "buddy" statements from fellow service members, family members, and friends that discuss the Veteran's current and in-service snoring. In April 2012, a certified physician's assistant  noted that the Veteran had been diagnosed with sleep apnea in 2010, and uses a continuous positive airway pressure (CPAP) machine nightly. This medical professional concluded that the sleep apnea is a chronic condition that did not develop overnight, but rather related to his military service. 

In a September 2013 private medical statement, a doctor stated that he reviewed the Veteran's service treatment records, contemporary medical records, and personal history. He indicated that the Veteran has a known history of sleep apnea and that it is more likely that the Veteran's sleep apnea was caused during his military service. In a January 2015 follow-up statement, this doctor opined that the Veteran's sleep apnea warrants a "[h]igher [e]valuation" due to his need for a CPAP machine daily and nightly. This doctor again confirmed the Veteran's current diagnosis of severe OSA in a February 2015 private medical statement.

In a July 2016 letter, another private doctor indicated that she reviewed the Veteran's pertinent in-service and post-service medical records, as well as the relevant VA examination reports and the January 2015 Board hearing transcript. This doctor cited to the service treatment records that showed a weight gain of 49 lbs. between March 1984 and March 2006. The doctor opined that the Veteran's OSA is more likely than not service connected. The doctor explained that the Veteran has multiple risk factors in developing OSA. She noted that the Veteran gained significant amount of weight during service and went from having an ideal weight to being obese. She cited to and included medical literature, which showed that being overweight is one of the risk factors for developing OSA. 

This doctor also noted that the December 2013 VA examiner indicated in his June 2015 medical opinion report that the Veteran did not previously have OSA because the Veteran did not complain of daytime sleepiness. However, the private doctor noted that the Veteran complained of daytime sleepiness during the January 2015 Board hearing. She further stated that, even excluding daytime sleepiness, the medical literature indicates someone should be evaluated for OSA if they have breathing problems. The doctor noted that while daytime sleepiness is a major symptom of OSA, it is not the only symptom and also has no negative predictive value. Furthermore, this doctor disagreed with the June 2015 VA medical opinion that the Veteran's OSA could not be aggravated by his service-connected asthma, and she provided scientific research articles to support her contention. She also disagreed with the VA examiner's determination that the Veteran's asthma could not possibly affect his OSA since it is not an upper airway problem because the examiner did not consider the impact of the Veteran's year-round allergic rhinitis, which is an upper airway problem, on the Veteran's OSA. This private doctor concluded that the Veteran's weight gain in service and service-connected asthma and allergic rhinitis caused his OSA. 

After affording the Veteran the benefit of the doubt, his current OSA is etiologically related to his weight gain during active duty service. The Board has considered the December 2013 and June 2015 VA examiner's opinions that the Veteran's current OSA was diagnosed in 2010 and that it is not caused by his military service or service-connected asthma. However, the probative value of these opinions is decreased by the fact that this examiner did not consider whether the Veteran's substantial weight gain during service caused his current OSA, even though the examiner listed obesity as a known risk factor for OSA. Of more probative value is the July 2016 private medical opinion that attributes the Veteran's current OSA to his weight gain from 1984 to 2006 when he went from an ideal weight to being obese. This doctor cited to the pertinent service treatment records, post-service medical records, lay evidence, the Board hearing transcript, and the medical literature to buttress her opinions. Furthermore, the claims file does not include any competent medical opinions indicating that the Veteran's OSA was not caused by his in-service weight gain. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for sleep apnea is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


